            Case 2:08-cr-00114-TLN-DB Document 396 Filed 11/04/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMSATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:08-CR-00114-TLN-DB
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   STEFAN ANDRE WILSON,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on October 21, 2020. Docket
20 No. 393. Pursuant to Local Rule, the government’s response was due on October 28, 2020, with any

21 reply from the defendant due on October 31, 2020.

22          2.     The United States apologizes for the late-filing of this stipulation, which was the result of
23 a calendaring error.

24          3.     Counsel for the government requests additional time to obtain relevant records and draft
25 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

26 request.

27          4.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
28 schedule on the defendant’s motion as follows:

      STIPULATION RE BRIEFING SCHEDULE                   1
           Case 2:08-cr-00114-TLN-DB Document 396 Filed 11/04/20 Page 2 of 2


 1                 a)      The government’s response to the defendant’s motion to be filed on or before

 2          November 12, 2020;

 3                 b)      The defendant’s reply to the government’s response to be filed on or before

 4          November 19, 2020.

 5

 6          IT IS SO STIPULATED.

 7

 8   Dated: November 3, 2020                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 9

10                                                           /s/ AUDREY B. HEMSATH
                                                             AUDREY B. HEMSATH
11                                                           Assistant United States Attorney

12

13   Dated: November 3, 2020                                  /s/ DAVID HARSHAW
                                                              DAVID HARSHAW
14                                                            Counsel for Defendant
                                                              STEFAN ANDRE WILSON
15

16

17                                         FINDINGS AND ORDER

18          Based upon the stipulation and representations of the parties, the Court adopts the following as a

19 revised briefing schedule regarding the defendant’s motion for sentence reduction:

20          a)     The government’s response to the defendant’s motion, Docket No. 393, is due on or

21 before November 12, 2020;

22          b)     The defendant’s reply to the government’s response, if any, is due on November 19,

23 2020.

24          IT IS SO FOUND AND ORDERED this 3rd day of November, 2020.

25

26

27
                                                                       Troy L. Nunley
28                                                                     United States District Judge

      STIPULATION RE BRIEFING SCHEDULE                   2
